Exhibit 10.1

TAX MATTERS AGREEMENT

This Tax Matters Agreement (the “Agreement”) is entered into as of August 7,
2018 by and among Linn Energy, Inc., a Delaware corporation (“Linn”), Riviera
Resources, Inc., a Delaware corporation formed as a result of the reorganization
of the predecessor Linn Energy, Inc. in July 2018 (“SpinCo”), and the SpinCo
Subsidiaries (as defined below, and collectively with SpinCo, the “SpinCo
Parties,” and the SpinCo Parties collectively with Linn, the “Parties”).

RECITALS

WHEREAS, Linn is engaged in (a) the ownership and operation of (i) upstream
assets in Hugoton, Michigan, Illinois, Arkoma, East Texas, North Louisiana and
Drunkards Wash, (ii) the assets of Blue Mountain Midstream LLC, a midstream
business centered in the core of the Merge and (iii) more than 100,000 acres in
the prospective NW Stack play (collectively, the “SpinCo Business”); and (b) the
development of the Merge/SCOOP/Stack in Oklahoma, which is conducted entirely
through Roan Resources LLC (“Roan Resources”) of which Roan Holdco, LLC (which
is an indirect wholly owned subsidiary of Linn) owns a fifty percent (50%)
membership interest (the “Roan Business”);

WHEREAS, Linn desires to separate its SpinCo Business from its Roan Business;

WHEREAS, in connection with the SpinCo Business, Linn is the sole stockholder of
SpinCo, which in turn owns directly and indirectly 100% of the interests in the
subsidiaries listed on the signature page of this Agreement as SpinCo Parties
other than SpinCo (the “SpinCo Subsidiaries”);

WHEREAS, on the Closing Date, Linn owns a 50% interest in Roan Resources;

WHEREAS, on the Closing Date, in order to separate the SpinCo Business from the
Roan Business, Linn will distribute 100% of its stock in SpinCo to its
stockholders in accordance with their respective equity interests in Linn (the
“Spinoff”);

WHEREAS, the Parties intend that the Spinoff will be a taxable transaction;

WHEREAS, in connection with the Spinoff, the Parties desire to enter into this
Agreement to provide for certain Tax matters, including the assignment of
responsibility for the preparation and filing of Tax Returns, the payment of and
indemnification for Taxes, entitlement to refunds of Taxes and the prosecution
and defense of any Tax Contest;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    General. As used in this Agreement, the following terms shall
have the following meanings:

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other governmental authority or any
arbitrator or arbitration panel.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning specified in the Preamble.

“Basis Matters” relates to any matter relating to the initial tax basis for
federal tax purposes of the assets of the predecessor to Linn acquired pursuant
to the Amended Joint Chapter 11 Plan of Reorganized of Linn Energy, LLC and its
Debtor Affiliates other than Linn Acquisition Company, LLC and Berry Acquisition
Company, LLC, which became effective on February 28, 2017.

“Beneficial Owner” is a Person who directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares: (i) voting
power, which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power, which includes the power to dispose of,
or to direct the disposition of, such security. The terms “Beneficially Own” and
“Beneficial Ownership” shall have correlative meanings.

“Board” means the Board of Directors of SpinCo.

“Change of Control” means the occurrence of any of the following events after
the Closing:

(i)    any Person or any group of Persons acting together that would constitute
a “group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto is or becomes the Beneficial Owner,
directly or indirectly, of securities of SpinCo or any SpinCo Subsidiary
representing more than 50% of the combined voting power of SpinCo’s, or such
SpinCo Subsidiary’s, then outstanding voting securities;

(ii)    there is consummated a merger or consolidation of SpinCo or any SpinCo
Subsidiary with any other corporation or other entity, and, immediately after
the consummation of such merger or consolidation, either (x) the members of the
Board immediately prior to the merger or consolidation do not constitute at
least a majority of the members of the board of directors of the company
surviving the merger or, if the surviving company is SpinCo or a SpinCo
Subsidiary, the ultimate parent thereof, or (y) the voting securities of SpinCo
or such SpinCo Subsidiary immediately prior to such merger or consolidation do
not continue to represent or are not converted into more than 50% of the
combined voting power of the then outstanding voting securities of the Person
resulting from such merger or consolidation or, if the surviving company is
SpinCo or a SpinCo Subsidiary, the ultimate parent thereof; or

 

2



--------------------------------------------------------------------------------

(iii)    the shareholders of SpinCo or any SpinCo Subsidiary approve a plan of
complete liquidation or dissolution of SpinCo or any SpinCo Subsidiary or there
is consummated an agreement or series of related agreements for the sale or
other disposition, directly or indirectly, by SpinCo or any SpinCo Subsidiary of
all or substantially all of its assets, other than such sale or other
disposition by SpinCo or any SpinCo Subsidiary of all or substantially all of
its assets to an entity at least 50% of the combined voting power of the voting
securities of which are owned by equity holders of SpinCo or any SpinCo
Subsidiary in substantially the same proportions as their ownership of SpinCo or
such SpinCo Subsidiary immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii)(x) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of transactions, whether expressly
integrated or not and which shall be taken as a whole with all transactions
occurring from and after the date of the Spinoff, immediately following which
either (i) the record holders of the equity interests of SpinCo or any SpinCo
Subsidiary immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in, and own
substantially all of the equity interests of, an entity which owns, either
directly or through a SpinCo Subsidiary, all or substantially all of the assets
of SpinCo or such SpinCo Subsidiary immediately following such transaction or
series of transactions, or (ii) the assets or equity of one or more of the
SpinCo Subsidiaries, which are not material as to SpinCo and the SpinCo
Subsidiaries taken as a whole, are sold or disposed of, provided, however, any
disposition or sale of the assets or equity of Blue Mountain Midstream, LLC or
its successor entities, other than any disposition or sale of assets that are
not material to the operation or cash flow of Blue Mountain Midstream, LLC’s
business taken as a whole and taking into account any replacement assets
acquired in connection with such disposition or sale, shall always be deemed to
be material.

“Closing” shall mean the completion of the Spinoff as determined for federal
income tax purposes.

“Closing-of-the-Books Method” shall mean the apportionment of items between
portions of a Straddle Period based on a closing of the books as of the end of
the Closing Date, provided that any items not susceptible to such apportionment
(e.g., Taxes imposed on a periodic basis such as real property or franchise
taxes) shall be apportioned ratably on the basis of elapsed days during the
relevant portion of the Straddle Period ending on and including the Closing
Date.

“Closing Date” shall mean the date on which the Closing actually occurs.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Dispute” shall have the meaning specified in Section 2.6.

“Dispute Date” shall have the meaning specified in Section 2.6.

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state, local or foreign Tax
law.

“Income Tax” shall mean a Tax that is based on or measured by net income.

“Linn” shall have the meaning specified in the Preamble.

“Party” shall have the meaning specified in the Preamble.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

3



--------------------------------------------------------------------------------

“Post-Spin Period” shall mean any Taxable year or other Taxable period beginning
after the Closing Date.

“Pre-Spin Period” shall mean any Taxable year or other Taxable period that ends
on or before the Closing Date.

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“SpinCo” shall have the meaning specified in the Preamble.

“SpinCo Parties” shall have the meaning specified in the Preamble.

“SpinCo Subsidiaries” shall have the meaning specified in the Recitals.

“Spinoff” shall have the meaning specified in the Recitals.

“Spinoff Taxes” shall mean any Taxes, including any Transfer Taxes as well as
Taxes resulting from the election under Code §336(e) that SpinCo may make,
imposed on any of the Parties (including Linn subsidiaries) or Roan Resources as
a direct or indirect result of the Spinoff, which shall be computed without
regard to the effect or offset of any Tax attributes arising from the Roan
Business or the business or operations of Linn and the Linn subsidiaries for any
Post-Spin Period or any portion of the Straddle Period occurring after the
Spinoff.

“Straddle Period” shall mean any Taxable period commencing on or prior to, and
ending after, the Closing Date.

“Tax” (and, with correlative meaning, “Taxable”) shall mean (i) any and all
United States federal, state, local and foreign taxes, including income,
alternative or add-on minimum, gross receipts, profits, lease, service, service
use, wage, employment, workers compensation, business occupation, environmental,
estimated, excise, sales, use, transfer, license, payroll, franchise, severance,
stamp, occupation, windfall profits, withholding, social security, unemployment,
disability, ad valorem, capital stock, paid in capital, recording, registration,
property, real property gains, value added, business license, custom duties and
other taxes, escheat liability, charges, fees, levies, imposts, duties or
assessments of any kind whatsoever, imposed or required to be withheld by any
Taxing Authority, including any interest, additions to Tax or penalties
applicable or related thereto, (ii) any liability for the Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or similar provision of state or
local law), and (iii) any liability for the payment of any amount of a type
described in clause (i) or clause (ii) as a result of any obligation to
indemnify or otherwise assume or succeed to the liability of any other Person.

“Tax Benefit” shall mean the amount by which the Tax liability (after giving
effect to any alternative minimum or similar Tax) of an entity to the
appropriate Taxing Authority is reduced (including by deduction, entitlement to
refund, credit, or otherwise, whether available in the current taxable year, as
an adjustment to taxable income in any other taxable year or as a carryforward
or carryback, as applicable), and in the case of a consolidated federal income
Tax Return or combined, unitary or other similar state, local or other income
Tax Return, the amount by which the

 

4



--------------------------------------------------------------------------------

Tax liability of the affiliated group (within the meaning of Section 1504(a) of
the Code) or other relevant group of entities to the appropriate government or
jurisdiction is reduced (including by deduction, entitlement to refund, credit
or otherwise, whether available in the current taxable year, as an adjustment to
taxable income in any other taxable year or as a carryforward or carryback, as
applicable); provided, however, that where a Party has other losses, deductions,
credits or similar items available to it, deductions, credits or items for which
the other Party would be entitled to a payment under this Agreement or a
reduction in indemnity payments shall be treated as the last items utilized to
produce a Tax Benefit. A Tax Benefit shall be deemed to have been realized at
the time any refund of Taxes is received or applied against other Taxes due, or
at the time of filing a Tax Return (including any Tax Return relating to
estimated Taxes) on which a loss, deduction or credit is applied in reduction of
Taxes which would otherwise be payable.

“Tax Contest” shall have the meaning specified in Section 5.1.

“Tax Return” shall mean any return, report, declaration, claim for refund, or
information return or statement regarding to Taxes, including any schedule or
attachment thereto and any amendment thereof.

“Taxing Authority” shall mean any governmental authority responsible for the
administration or enforcement of any law, statute or regulation of or pertaining
to Taxes.

“Transfer Taxes” shall mean all sales, use, privilege, transfer, documentary,
stamp, recording and similar Taxes and fees (including any penalties, interest
or additions thereto) imposed upon any Party in connection with the Spinoff.

Section 1.2    References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The word “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation.”
Unless the context otherwise requires, references in this Agreement to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. Unless the context
otherwise requires, the words “hereof,” “hereby,” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

ARTICLE II

TAX RETURNS AND TAX PAYMENTS

Section 2.1    Obligations to File Tax Returns.

(a)    Pre-Spin Periods and Straddle Period:

(i)    Except as provided herein (including, for the avoidance of doubt, as
specified in Sections 3.1 and 3.2), Linn shall prepare and timely file or shall
cause to be prepared and timely filed (i) all U.S. federal income Tax Returns of
the Parties for the Straddle Period, (ii) any

 

5



--------------------------------------------------------------------------------

other Tax Returns filed on a consolidated or combined basis for the Straddle
Period that includes Linn not otherwise addressed in clause (i), and (iii) any
other Tax Returns for Pre-Spin Periods to be filed solely with respect to Linn
and its interest in Roan Resources. SpinCo shall cooperate with Linn to provide
Linn with any information related to the SpinCo Parties that is necessary to
prepare such Tax Returns within a reasonable period prior to the due date for
such Tax Returns, but in any event at least sixty (60) Business Days prior to
such due date. No later than thirty (30) Business Days prior to the date on
which any such Tax Return is required to be filed (taking into account any valid
extensions), Linn shall submit or cause to be submitted to SpinCo, a draft of
such Tax Return for review and comment. Linn shall make or cause to be made any
and all changes to such Tax Return reasonably requested by SpinCo; provided,
that, any disputes regarding such comments shall be resolved in accordance with
Section 2.6; provided, however, that SpinCo must submit to Linn its proposed
changes to such Tax Return in writing within fifteen (15) Business Days of
receiving such Tax Return. SpinCo, on its own behalf and on behalf of each of
the SpinCo Subsidiaries, hereby irrevocably authorizes and designates Linn as
its agent, coordinator and administrator for the purpose of taking any and all
actions necessary or incidental to the filing of any such Tax Return and for the
purpose of making payments to, or collecting refunds from, any Taxing Authority
in respect of any such Tax Return for applicable Income Tax purposes. Except as
otherwise provided herein, Linn shall have the exclusive right to file,
prosecute, compromise or settle any claim for refund for Taxes in respect of a
Tax Return for which Linn bears responsibility under this Section 2.1(a). Each
Party shall bear its own expenses in connection with the preparation and filing
of such Tax Returns.

(ii)    Except as provided herein (including, for the avoidance of doubt, as
specified in Sections 3.1 and 3.2), SpinCo shall prepare and timely file or
shall cause to be prepared and timely filed all other Tax Returns for Pre-Spin
Periods and the Straddle Period. Linn shall cooperate with SpinCo to provide
SpinCo with any information related to Linn or Roan Resources that is necessary
to prepare such Tax Returns within a reasonable period prior to the due date for
such Tax Returns, but in any event at least sixty (60) Business Days prior to
such due date. No later than thirty (30) Business Days prior to the date on
which any such Tax Return is required to be filed (taking into account any valid
extensions), SpinCo shall submit or cause to be submitted to Linn, a draft of
such Tax Return (other than any non-consolidated or combined return of a SpinCo
Party) for review and comment. SpinCo shall make or cause to be made any and all
changes to such Tax Return reasonably requested by Linn; provided, that, any
disputes regarding such comments shall be resolved in accordance with
Section 2.6; provided, however, that Linn must submit to SpinCo its proposed
changes to such Tax Return in writing within fifteen (15) Business Days of
receiving such Tax Return. Linn hereby irrevocably authorizes and designates
SpinCo as its agent, coordinator and administrator for the purpose of taking any
and all actions necessary or incidental to the filing of any such Tax Return and
for the purpose of making payments to, or collecting refunds from, any Taxing
Authority in respect of any such Tax Return for applicable Income Tax purposes.

 

6



--------------------------------------------------------------------------------

(b)    Post-Spin Periods:

(i)    SpinCo Returns. Except as provided herein, SpinCo, at its own expense,
shall prepare and file, or shall cause to be prepared and filed (i) all Tax
Returns of SpinCo for all Post-Spin Periods, (ii) any other Tax Returns filed on
a consolidated or combined basis with respect to SpinCo and one or more of the
SpinCo Subsidiaries for all Post-Spin Periods, (iii) any entity-level Tax Return
with respect to the SpinCo Parties for all Post-Spin Periods, and (iv) the IRS
Form 8937 to be prepared and filed with respect to the Spinoff and distribution
of SpinCo common stock to the Linn shareholders.

(ii)    Linn Returns. Except as provided herein, Linn, at its own expense, shall
prepare and file, or shall cause to be prepared and filed (i) all U.S. federal
income Tax Returns of Linn and Roan Resources for any Post-Spin Period, (ii) any
other Tax Returns filed on a consolidated or combined basis with respect to Linn
and Roan Resources for all Post-Spin Periods, and (iii) any entity-level Tax
Return with respect to Linn or Roan Resources for any Post-Spin Period.

(iii)     Claims for Refund. Except as otherwise provided herein, SpinCo and
Linn shall each have the exclusive right to file, prosecute, compromise or
settle any claim for refund for Taxes in respect of a Tax Return for which it
bears responsibility under this Section 2.1(b) and to determine whether any
refunds of such Taxes shall be received by way of refund or credit against such
Tax liability.

Section 2.2    Obligation to Remit Taxes. Except as otherwise provided herein,
the Parties each shall remit or cause to be remitted to the applicable Taxing
Authority any Taxes due in respect of any Tax Return that it is required to file
hereunder (or, in the case of a Tax for which no Tax Return is required to be
filed, which is otherwise payable by it to any Taxing Authority) and shall be
entitled to reimbursement for such payments to the extent provided herein;
provided, however, that in the case of any Tax Return required to be filed under
Section 2.1(a) or (b), the Party not required to file such Tax Return shall
remit to the Party required to file such Tax Return in immediately available
funds the amount of any Taxes reflected on such Tax Return for which the former
Party is responsible hereunder at least two (2) Business Days before payment of
the relevant amount is due to a taxing Authority.

Section 2.3    Allocation of and Indemnification for Taxes.

(a)    Indemnification. The SpinCo Parties shall, jointly and severally,
indemnify, defend and hold harmless Linn (including Linn subsidiaries) from and
against, without duplication, (i) all Taxes of the Parties for all Pre-Spin
Periods and the portion of the Straddle Period ending on the Closing Date
(including any Taxes attributable to Linn’s ownership of the 50% interest in
Roan Resources attributable to all Pre-Spin Periods and the portion of any
Straddle Period ending on the Closing Date), (ii) all Spinoff Taxes, and
(iii) all Taxes of the SpinCo Parties for any Post-Spin Period or Straddle
Period; provided, however, for the avoidance of doubt, in no event shall the
SpinCo Parties be responsible for Taxes attributable to the ownership of Roan
Resources (such as the distributive share of Roan Resources taxable income under
Code § 702) by any Person other than Linn. Linn shall indemnify, defend and hold
harmless the SpinCo Parties from and against any Taxes (i) attributable to the
ownership or operation of the Roan Business, Linn or the Linn subsidiaries for
any Post-Spin Period and the portion of the Straddle Period that begins after
the Closing Date, or (ii) attributable to a failure to comply with Section 3.2.
For the avoidance of doubt, any entity-level Taxes of Roan Resources (which, for
the avoidance

 

7



--------------------------------------------------------------------------------

of doubt, shall exclude Taxes not payable by Roan Resources that are allocated
or attributed to any owner of Roan Resources, such as an owner’s distributive
share of the taxable income of Roan Resources under Code § 702) for all Tax
periods shall remain the obligation of Roan Resources. Any indemnification
payable under this Section 2.3(a) shall be limited in an amount equal to the sum
of (i) the actual cash payment owed to a governmental authority and (ii) the
fees, expenses or costs (including attorneys’ fees, consultants’ fees, experts’
fees and other professional fees) in connection with the indemnification and
defense contemplated in this Section 2.3(a). Any potential liability under this
paragraph shall expire sixty (60) days following the expiration of the relevant
statute of limitations unless a claim has been asserted on or before such date.

(b)    Straddle Period Taxes. In the case of Taxes (other than Taxes allocated
pursuant to Section 2.3(a)) that are attributable to a Straddle Period, such
Taxes shall be allocated between the portion of the Straddle Period that ends on
the Closing Date and the portion of the Straddle Period that begins after the
Closing Date based on a Closing-of-the-Books Method. For the avoidance of doubt,
the intent of this provision is to, among other things, provide that the SpinCo
Parties shall not be liable under Section 2.3(a) for Taxes attributable to the
ownership or operation of the Roan Business following the Spinoff.

(c)    Change of Control. As a condition to and immediately upon the occurrence
of a Change of Control, SpinCo and the SpinCo Subsidiaries shall cause the
successor to SpinCo or any SpinCo Subsidiary involved in such Change of Control
to assume the performance of all obligations of SpinCo and the SpinCo
Subsidiaries hereunder as if the successor were a Party to this Agreement from
its initial date. In the event that either (i) SpinCo or such SpinCo
Subsidiaries are unable to cause the successor to assume the obligations of this
Agreement in accordance with the immediately preceding sentence or (ii) such
successor does not have the financial wherewithal to perform the obligations of
SpinCo or the SpinCo Subsidiaries that are the subject of the Change of Control,
then as a condition to the effectiveness of the Change of Control, SpinCo and
each affected SpinCo Subsidiary shall cause liquid assets to be set aside in a
third party administered escrow or paid to Linn in amounts mutually agreed upon
by SpinCo and Linn to support the indemnity obligations of SpinCo or such
affected SpinCo Subsidiary under this Agreement with respect to any disputes as
to Basis Matters; provided that if SpinCo and Linn cannot reach agreement as to
such amounts within thirty (30) days following the Change of Control giving rise
to the obligations under this Section 2.3(c), either SpinCo or Linn may submit
such dispute to resolution in accordance with Section 2.6.

Section 2.4    Refunds. Allocation of Refunds and Tax Benefits. The following
refunds of Taxes and Tax Benefits shall be allocated to SpinCo: (i) refunds of
Taxes of the Parties with respect to any Pre-Spin Period or the portion of the
Straddle Period ending on the Closing Date; (ii) refunds of Spinoff Taxes;
(iii) refunds of any Taxes of the SpinCo Parties; and (iv) any Tax Benefit
derived from any Tax attribute (including, but not limited to, net operating
loss carryforwards, alternative minimum tax credits, general business credits,
or sales tax refunds) that (A) was generated in or attributable to the Pre-Spin
Period or the portion of the Straddle Period ending on the Closing Date by the
SpinCo Parties or (B) is generated in or attributable to the Post-Spin Period or
the portion of the Straddle Period beginning after the Closing Date by the
SpinCo Parties; in each case of clauses (i)-(iv) of this Section 2.4 including,
for the avoidance of doubt, any refunds of Taxes and Tax Benefits attributable
to the ownership of the 50% interest

 

8



--------------------------------------------------------------------------------

in Roan Resources attributable to all Pre-Spin Periods and the portion of any
Straddle Period ending on the Closing Date, but shall not include any refunds of
Taxes or Tax Benefits attributable to any entity level Taxes of Roan Resources,
shall be allocated and be those of Linn. All other refunds of Taxes shall be
allocated to Linn. Any potential payment obligations under this Section 2.4
shall be extinguished sixty (60) days after the expiration of the relevant
statute of limitations or, in the case of any potential Tax Benefit attributable
to the use of Tax attributes (such as NOLs or current-year operating losses)
that exist as of the end of the U.S. federal income Tax year ending after
January 31, 2018 and on or before January 31, 2019, sixty (60) days after the
fourth anniversary of the end of such Tax year, in each case, unless a claim has
been asserted on or before such date.

Section 2.5    Amended Returns. Except as required by applicable Law, if any
amendment of a Tax Return by a Party would give rise to an indemnification
obligation by another Party hereunder pursuant to Section 2.3, such Party shall
not have the right to amend any such Tax Return without the consent of the Party
on whom the indemnity obligation under Section 2.3 is imposed, which consent
shall not be unreasonably withheld, conditioned or delayed.

Section 2.6    Dispute Resolution. The Parties shall attempt in good faith to
resolve any disagreement arising with respect to this Agreement, including any
dispute in connection with a claim by a third party (a “Dispute”). Either Linn
or SpinCo (on its own behalf or on behalf of any of the SpinCo Subsidiaries) may
give the other Party (SpinCo or Linn, as applicable) written notice of any
Dispute not resolved in the normal course of business. If the Parties cannot
agree within ten (10) Business Days following the date on which one Party gives
such notice (the “Dispute Date”), then the Dispute shall be determined as
follows: within twenty (20) Business Days of the Dispute Date, a mutually
agreeable national accounting firm or tax attorney shall be appointed to resolve
such Dispute. The aggregate expenses of the arbitrator shall be split based on
the relative success of each Party to the arbitration, as determined by the
arbitrator. The decision of the arbitrator shall be rendered no later than sixty
(60) Business Days from the Dispute Date and, unless otherwise required by a
Final Determination, the Parties agree that such decision is final and the
Parties shall not take any position inconsistent with such arbitrator’s
determination. Notwithstanding the period of time provisions of this
Section 2.6, if to observe the time periods of this Section 2.6 in connection
with a Dispute relating to comments to Tax Returns under Section 2.1(a) will
result in the Dispute being resolved after the final extended filing date for
the Tax Return for which there is a Dispute, then all such time periods shall be
adjusted and reduced on a proportional basis such that the Dispute is capable of
being resolved in a timely manner before the final extended filing date for such
Tax Return.

 

9



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1    Tax Treatment of Certain Periods. Notwithstanding anything in
this Agreement to the contrary, the Parties agree that the determination of the
tax consequences of the Spinoff (including, without limitation, the amount of
taxable gain recognized in connection with the Spinoff and all determinations
regarding the application of Code §336(e) to the Spinoff) or any issue arising
in any Pre-Spin Period or the portion of the Straddle Period ending on the
Closing Date for which SpinCo is obligated to indemnify under Section 2.3(a)
shall be determined by SpinCo, and (a) the Tax Returns prepared and filed
pursuant to Sections 2.1(a) and (b) shall be prepared consistently with such
determination unless Linn reasonably concludes, on the basis of written advice
from a nationally recognized accounting firm or tax attorney, that SpinCo’s
determination does not constitute a valid “reporting position”; provided, that,
any determination that has a material adverse effect on Linn (including, for the
avoidance of doubt, any material adverse effect on Roan Resources) in a
Post-Spin Period shall be subject to the consent of Linn (not to be unreasonably
withheld, conditioned or delayed); (b) for purposes of this Section 3.1 and the
Tax Returns prepared and filed pursuant to Sections 2.1(a) and (b), the parties
shall utilize the tax basis of the assets of Roan Resources as reflected in the
relevant tax work papers of Linn and/or Roan Resources, as applicable, as of the
date of this Agreement unless the parties mutually agree otherwise; (c) Linn
shall not report or create any reserve (e.g., under ASC 740-10 or otherwise) in
connection with any financial statement or other reporting of the tax
consequences of any such issue with SpinCo’s determination unless Linn
reasonably concludes, on the basis of written advice from a nationally
recognized accounting firm, that reporting or creating such a reserve is
required in order to comply with applicable accounting standards; and (d) unless
otherwise required by a Final Determination, the Parties agree to take no
position inconsistent with SpinCo’s determination of any such issue before any
Taxing Authority. In the event Linn concludes that SpinCo’s determination of the
tax consequences of any such issue does not constitute a valid “reporting
position” for purposes of clause (a) of the first sentence of this Section 3.1,
or that the reporting or creation of a reserve would be required to comply with
applicable accounting standards for purposes of clause (b) of the first sentence
of this Section 3.1, Linn shall (a) inform SpinCo of such determination no later
than thirty (30) days prior to the filing of the applicable Tax Return or
financial statement, (b) provide the written advice relied upon in coming to
such conclusion to SpinCo, and (c) if SpinCo disagrees with such written advice,
the determination shall be subject to Section 2.6.

Section 3.2    Section 336(e) Election. Notwithstanding anything in this
Agreement to the contrary, the Parties agree that SpinCo shall have the sole
right to determine whether an election under Code §336(e) shall be made with
respect to the Spinoff and, if SpinCo determines that such election will be
made, all Parties shall act consistently with such determination.

Section 3.3    Payment of Spinoff Taxes by SpinCo. By no later than five
(5) days prior to the due date for the filing of the IRS Form 8937 required to
be filed by SpinCo pursuant to Section 2.1(b)(i) , SpinCo shall provide to Linn
or remit to Linn the following: (i) a full and complete copy of such IRS Form
8937 that SpinCo intends to file with the IRS, (ii)information that reflects in
reasonable detail and accuracy the amount of the Spinoff Taxes owing from SpinCo
to Linn, and (iii) readily available funds in an amount equal to the Spinoff
Taxes.

ARTICLE IV

PAYMENTS

Section 4.1    Payments. Except as otherwise provided herein, payments due under
this Agreement shall be made no later than ten (10) Business Days after (i) the
receipt or crediting of a refund of Taxes giving rise to such payment
obligation, (ii) the realization of a Tax Benefit for which another Party is
entitled as determined in accordance with the definition thereof, or (iii) the
delivery of notice of payment of a Tax for which the another Party is
responsible under this Agreement, in each case by wire transfer of immediately
available funds to an account designated by the Party entitled to such payment;
provided, that, notwithstanding the foregoing, in the event of any amendment to
a Tax Return filed pursuant to Section 2.1, the

 

10



--------------------------------------------------------------------------------

amount of any Tax liability owed by one Party to another due under this
Agreement shall be paid no later than two (2) Business Days prior to the filings
of such Tax Return. Payments due hereunder, but not made within such period,
shall be accompanied by simple interest at a rate equal to the Prime Rate plus
five percent (5%) per annum, accruing from the first day after the end of such
period; provided, further, that any payment made under this Section 4.1 shall
only be made if no payments are owed and unpaid to the Party making a payment by
the Party receiving such payment, in which case any amount payable shall be
reduced by the amount owed and unpaid (but not below zero), and any such
reduction shall also decrease such amount owed and unpaid (but not below zero).

Section 4.2    Treatment of Payments. The Parties agree that any payment made
between the Parties pursuant to this Agreement with respect to a Pre-Spin Period
or the portion of the Straddle Period ending on the Closing Date or as a result
of an event or action occurring in a Pre-Spin Period or the portion of the
Straddle Period ending on the Closing Date shall be treated, to the extent
permitted by law, for all Tax purposes as relating back to such period. If the
receipt or accrual of any such payment that is an indemnification payment
(including a payment pursuant to Section 2.3), results in Taxable income
(including an increase in the amount of any gain or other income realized in the
Spinoff) to the recipient thereof, such payment shall be increased so that,
after the payment of any Taxes with respect to the payment, the recipient
thereof shall have realized the same net amount it would have realized had the
payment not resulted in Taxable income. To the extent that any Party is liable
for Taxes for which the other Party is responsible hereunder and such liability
for Taxes gives rise to a Tax Benefit to the former Party, the amount of any
payment made to the former Party by the latter Party shall be decreased by
taking into account any resulting reduction in Taxes of the former Party. If a
reduction in Taxes of the former Party occurs in a Taxable period following the
period in which the payment is made by the latter Party, the former Party shall
promptly repay the latter Party the amount of such reduction when actually
realized.

Section 4.3    Notice. The Parties shall give each other prompt written notice
of any payment that may be due to the provider of such notice under this
Agreement.

ARTICLE V

TAX CONTESTS

Section 5.1    Notice of Tax Contests. Linn shall promptly notify SpinCo in
writing upon receipt by Linn of a written communication from any Taxing
Authority with respect to any pending or threatened audit, dispute, suit,
action, proposed assessment or other proceeding (a “Tax Contest”) concerning any
Tax Return or otherwise concerning Taxes for which SpinCo may be liable under
this Agreement. SpinCo shall promptly notify Linn in writing upon receipt by
SpinCo of a written communication from any Taxing Authority with respect to any
Tax Contest concerning any Tax Return or otherwise concerning Taxes for which
Linn (including Roan Resources and all other Linn affiliates or subsidiaries)
may be liable under this Agreement or for which SpinCo may have an obligation to
indemnify under Section 2.3.

Section 5.2    Control of Contests. SpinCo shall have the sole responsibility
and control (at its own cost and expense) over the handling of any Tax Contest,
including the exclusive right to communicate with agents of the Taxing
Authority, primarily involving any Tax for which SpinCo may be liable under this
Agreement; provided, that SpinCo shall not agree to or consent to any adjustment
that would result in a Tax payable by Linn pursuant to this Agreement or a
material impact on any future Tax position with respect to Linn without Linn’s
express consent.

 

11



--------------------------------------------------------------------------------

Linn shall have the sole responsibility and control (at its own cost and
expense) over the handling of any Tax Contest, including the exclusive right to
communicate with agents of the Taxing Authority, primarily involving any Tax for
which Linn may be liable under this Agreement; provided, that Linn shall not
agree to or consent to any adjustment that would result in a Tax payable by
SpinCo under this Agreement or a material impact on any future Tax position with
respect to SpinCo without SpinCo’s express consent.

ARTICLE VI

COOPERATION

Section 6.1    General. Each Party shall fully cooperate with the other Party in
connection with the preparation and filing of any Tax Return or the conduct of
any Tax Contest (including, where appropriate or necessary, providing a power of
attorney) concerning any issues or any other matter contemplated under this
Agreement. Each Party shall make its employees and facilities available on a
mutually convenient basis to facilitate such cooperation.

ARTICLE VII

RETENTION OF RECORDS; ACCESS

Section 7.1    Retention of Records; Access. Linn and SpinCo shall (a) retain
records, documents, accounting data, and other information (including computer
data) necessary for the preparation and filing of all Tax Returns in respect of
Taxes of either Linn or the SpinCo for any Taxable period, or for any Tax
Contests relating to such Tax Returns, to the extent such information exists and
(b) give to the other Party reasonable access to such records, documents,
accounting data, and other information (including computer data) and to its
personnel (insuring their cooperation) and premises, for the purpose of the
review or audit of such Tax Returns to the extent relevant to an obligation or
liability of a Party under this Agreement or for purposes of the preparation or
filing of any such Tax Return, the conduct of any Tax Contest or any other
matter reasonably and in good faith related to the Tax affairs of the requesting
Party. At any time after the Closing Date that Linn proposes to destroy such
material or information, Linn shall first notify SpinCo in writing and SpinCo
shall be entitled to receive such materials or information proposed to be
destroyed. At any time after the Closing Date that SpinCo proposes to destroy
such material or information, SpinCo shall first notify Linn in writing and Linn
shall be entitled to receive such materials or information proposed to be
destroyed. The Party requesting any records, documents, accounting data or other
information pursuant to this Section 7.1 shall reimburse the Party to whom such
request was made for all reasonable expenses incurred by such Party in
connection thereto.

Section 7.2    Continuation of Retention of Information, Access Obligations. The
obligations set forth in Section 7.1 shall continue until the longer of (a) the
time of a Final Determination or (b) expiration of all applicable statutes of
limitations to which the records and information relate. For purposes of the
preceding sentence, each Party shall assume that no applicable statute of
limitations has expired unless such Party has received notification or otherwise
has actual knowledge that such statute of limitations has expired.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1    Complete Agreement; Construction. This Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to such subject matter.

Section 8.2    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original agreement, but all of which together
shall constitute one and the same instrument.

Section 8.3    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Closing Date until sixty (60) days following the
expiration of all statutes of limitations with regard to the Taxes of the
Parties for any Pre-Spin Period or Straddle Period.

Section 8.4    Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be delivered personally, by
facsimile or email (with confirming copy sent by one of the other delivery
methods specified herein), by overnight courier or sent by certified, registered
or express air mail, postage prepaid, and shall be deemed given when so
delivered personally, or when so received by facsimile or courier, or, if
mailed, three (3) calendar days after the date of mailing, as follows:

If to Linn:

 

  

Linn Energy, Inc.

600 Travis Street

Houston, Texas 77002

Attention: Chief Executive Officer

With a copy (which shall not constitute notice) to:

 

  

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, TX 77002

Attn: Andrew Calder, P.C., Julian Seiguer, P.C. and Kim Hicks

Facsimile: 713-836-3601

Email: andrew.calder@kirkland.com, julian.seiguer@kirkland.com and
kim.hicks@kirkland.com

 

13



--------------------------------------------------------------------------------

If to the SpinCo Parties:

   Riviera Resources Inc.    600 Travis Street    Houston, Texas 77002   
Attention: General Counsel

With a copy (which shall not constitute notice) to:

 

  

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, TX 77002

Attn: Andrew Calder, P.C., Julian Seiguer, P.C. and Kim Hicks

Facsimile: 713-836-3601

Email: andrew.calder@kirkland.com, julian.seiguer@kirkland.com and
kim.hicks@kirkland.com

or to such other address and with such other copies as any Party hereto shall
notify the other Parties hereto (as provided above) from time to time.

Section 8.5    Waivers. The failure of any Party to require strict performance
by the other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 8.6    Amendment and Modification. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Parties
hereto.

Section 8.7    Assignment; Successors and Assigns; No Third Party Rights. This
Agreement may not be assigned by any Party hereto without the prior written
consent of the other Parties hereto and subject to the requirements in
Section 2.3(c) in the event of a Change of Control, and any attempted assignment
shall be null and void. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement shall be for the sole benefit of the Parties hereto, and
their respective successors and permitted assigns, and is not intended, nor
shall be construed, to give any Person, other than the Parties hereto and their
respective successors and permitted assigns, any legal or equitable right,
benefit, remedy or claim hereunder, except as provided in the following
sentence. Roan Holdings, LLC, a Delaware limited liability company (together
with its successors-in-interest, “Roan Holdings”), shall be entitled to enforce
the provisions of this Agreement, including Section 8.6, as if it were a Party
hereto, in the event that Roan Holdings makes a reasonable written demand on
Linn Energy, Inc. that Linn Energy, Inc. enforce the provisions of this
Agreement and Linn Energy, Inc. refuses to enforce such provisions. In the event
Roan Holdings and Linn Energy, Inc. cannot resolve any disagreement relating to
the application of the foregoing provision, such dispute shall be resolved
pursuant to a dispute resolution procedure consistent with that set forth in
Article VIII of the Separation and Distribution Agreement (rather than the
procedure set forth in Section 2.6 of this Agreement).

 

14



--------------------------------------------------------------------------------

Section 8.8    No Strict Construction. Each of the Parties hereto acknowledges
that this Agreement has been prepared jointly by the Parties and shall not be
strictly construed against any Party hereto.

Section 8.9    Titles and Headings. The headings and table of contents in this
Agreement are for reference purposes only, and shall not in any way affect the
meaning or interpretation of this Agreement.

Section 8.10    Exhibits and Schedules. The exhibits and schedules to this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein.

Section 8.11    Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware.
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
any federal or state court located within Harris County, Texas and the appellate
courts therefrom for the purpose of any Action or judgment relating to or
arising out of this Agreement or any of the transactions contemplated hereby and
to the laying of venue in such court. Service of process in connection with any
such Action may be served on each Party hereto by the same methods as are
specified for the giving of notices under this Agreement. Each Party hereto
irrevocably and unconditionally waives and agrees not to plead or claim any
objection to the laying of venue of any such Action brought in such courts and
irrevocably and unconditionally waives any claim that any such Action brought in
any such court has been brought in an inconvenient forum.

Section 8.12    Severability. If any term, provisions, covenant, or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, or unenforceable, the remainder of the terms,
provisions, covenants, and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired, or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the fullest extent
possible.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

LINN: Linn Energy, Inc. By:  

/s/ Mark E. Ellis

Name:   Mark E. Ellis Title:   President and Chief Executive Officer SPINCO
PARTIES:

Riviera Resources, Inc.,

for itself and on behalf of the SpinCo Parties listed immediately below

By:  

/s/ David B. Rottino

Name:   David B. Rottino Title:   President and Chief Executive Officer SPINCO
PARTIES OTHER THAN RIVIERA RESOURCES, INC.: LINN Merger Sub #1, LLC LINN Energy
Holdco, LLC LINN Energy Holdco II, LLC LINN Energy Holdings, LLC LINN Operating,
LLC LINN Marketing, LLC Blue Mountain Midstream, LLC LINN Midwest Energy, LLC
Roan Holdco, LLC